Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, in the reply filed on 07/20/2022, is acknowledged. The Examiner withdraws Election of Species requirement portion and considers claims 11-13 into the elected Group I. As a result, claims 1-13 are considered as elected claims and claims 14-20 (Group II) are considered non-elected/withdrawn from consideration.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the protrusions, as cited in claims must be shown or labelled. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3: the term “and/or” renders the claim vague and indefinite since it cannot be ascertained as to whether the claim encompasses one element or two elements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Perales-Martinez et al (Additively Manufactured CNT Field Emission Electron Sources with Integrated In-Plane Gate, of record).
	As to claims 1-4, Perales-Martinez et al disclose applicant’s claimed field emission electron source (Fig. 1; see the entire description) including: 
an emitting electrode having a plurality of particles with nanosharp protrusions (whisker-like carbon nanotubes structures); and 
an extractor gate electrode having a silver metal, the extractor gate electrode formed in a same plane as the emitting electrode and surrounding the emitting electrode.
As to claim 5, Perales-Martinez et al disclose the emitting electrode parallel to the extractor gate electrode along at least a portion of the emitting electrode,
	As to claim 6, Perales-Martinez et al disclose the emitting electrode equidistant from two different portions of the extractor gate electrode along an entire length of the emitting electrode,
As to claim 8, Perales-Martinez et al disclose the emitting electrode having a first substantially uniform trace width and the extractor gate electrode has a second substantially uniform trace width.
	As to claim 10, Perales-Martinez et al disclose the emitting electrode having a shape of a first spiral and the extractor gate electrode has a shape of a second spiral, wherein the first and second spiral are interleaved.
	As to claims 11 and 12, Perales-Martinez et al disclose a mass spectroscopy or an x-ray source including the field emission electron source, as mentioned above.

Claims 1-6, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Perales-Martinez et al (Fully 3D-printed carbon nanotube field emission electron sources with in-plane gate electrode, of record).
	As to claims 1-4, Perales-Martinez et al disclose applicant’s claimed field emission electron source (Fig. 1; see the entire description) including: 
an emitting electrode having a plurality of particles with nanosharp protrusions (whisker-like carbon nanotubes structures); and 
an extractor gate electrode having a silver metal, the extractor gate electrode formed in a same plane as the emitting electrode and surrounding the emitting electrode.
As to claim 5, Perales-Martinez et al disclose the emitting electrode parallel to the extractor gate electrode along at least a portion of the emitting electrode,
	As to claim 6, Perales-Martinez et al disclose the emitting electrode equidistant from two different portions of the extractor gate electrode along an entire length of the emitting electrode,
As to claim 8, Perales-Martinez et al disclose the emitting electrode having a first substantially uniform trace width and the extractor gate electrode has a second substantially uniform trace width.
	As to claim 10, Perales-Martinez et al disclose the emitting electrode having a shape of a first spiral and the extractor gate electrode has a shape of a second spiral, wherein the first and second spiral are interleaved.
	As to claims 11-13, Perales-Martinez et al disclose a mass spectroscopy or an x-ray source or a neutralizer including the field emission electron source, as mentioned above.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perales-Martinez et al (Additively Manufactured CNT Field Emission Electron Sources with Integrated In-Plane Gate, of record), as applied to claim 1.
As to claim 7, although Perales-Martinez et al do not disclose a distance from the emitting electrode to each of the two different portions of the extractor gate electrode is between 100 μm and 1,000 μm, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to select a suitable distance from the emitting electrode to each of the two different portions of the extractor gate electrode field emission electron source, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable distance involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9, although Perales-Martinez et al do not disclose the first substantially uniform trace width between 1 μm and 500 μm and the second substantially uniform trace width between 1 μm and 500 μm, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to select a suitable first and second trace widths distances, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable trace distances involve only routine skill in the art. In re Aller, 105 USPQ 233.
	As to claim 13, although do not disclose a neutralizer including the above-mentioned field emission electron source, the use of the field emission electron source within the neutralizer is known in the art. 
In light of this, it would have been obvious to one of ordinary skill in the art to provide a neutralizer including Perales-Martinez et al’s disclosed field emission electron source.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Perales-Martinez et al (Fully 3D-printed carbon nanotube field emission electron sources with in-plane gate electrode, of record), as applied to claim 1.
As to claim 7, although Perales-Martinez et al do not disclose a distance from the emitting electrode to each of the two different portions of the extractor gate electrode is between 100 μm and 1,000 μm, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to select a suitable distance from the emitting electrode to each of the two different portions of the extractor gate electrode field emission electron source, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable distance involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claim 9, although Perales-Martinez et al do not disclose the first substantially uniform trace width between 1 μm and 500 μm and the second substantially uniform trace width between 1 μm and 500 μm, as claimed by applicant, it would have been obvious to one of ordinary skill in the art to select a suitable first and second trace widths distances, since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable trace distances involve only routine skill in the art. In re Aller, 105 USPQ 233.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879